Weltner, Presiding Justice.
Michael Haas killed Phyllis Godwin by striking her on the head with a blunt object. He was convicted of malice murder, and sentenced to life imprisonment.1
1. We have reviewed Haas’ claims of error. We hold that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); and there was no error in the trial of the case that warrants a new trial, or other substantial relief.
2. Haas claims ineffective assistance of counsel for the first time on appeal, through appellate counsel who was appointed after the filing of the notice of appeal. The case is remanded to the trial court for an evidentiary hearing on the claim of ineffective assistance under Johnson v. State, 259 Ga. 428 (383 SE2d 115) (1989).

Judgment affirmed and case remanded for hearing.


All the Justices concur; Sears-Collins, J., not participating.


 The homicide occurred on August 28, 1989. Haas was indicted on August 21, 1990. He was found guilty on May 2, 1991, and was sentenced the same date. A notice of appeal was filed on May 30,1991. The appeal was docketed on November 14, 1991. Oral arguments were heard on January 22, 1992.